Citation Nr: 0112342	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  00-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1957 to January 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for bilateral hearing 
loss on the basis that the claim was not well grounded.


REMAND

The veteran's claim for service connection for bilateral 
hearing loss has been denied on the basis that it is not well 
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and notify claimants regarding their claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim, and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  

A January 1998 private medical report reflects that the 
veteran had moderately severe sensorineural hearing loss 
bilaterally and in August 2000, a letter from a private 
health care provider indicates that the veteran has 
moderately severe bilateral symmetrical sensorineural hearing 
loss that had progressively worsened following his military 
service.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107) are fully 
complied with and satisfied.  

2.  The RO should attempt to obtain the 
veteran's service medical and personnel 
records and associate these with the 
claims file.  The RO should contact the 
veteran and inquire as to whether any 
records may be available from his prior 
employer, the Atlanta Steel Company.  If 
his response is in the affirmative, he 
should be requested to supply an address 
and a release and the RO should attempt 
to obtain copies of any examinations, 
including reports of audiology 
examination, that the company 
administered the veteran during his 
employment there.  

3.  The veteran should be afforded a VA 
hearing examination to determine the 
etiology of any currently manifested 
bilateral hearing loss.  All indicated 
tests, including an audiology evaluation, 
should be conducted.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner should obtain 
a history of the veteran's noise exposure 
and provide an opinion as to whether it 
is at least as likely as not that any 
currently manifested hearing loss is 
etiologically related to acoustic trauma 
that the veteran experienced during his 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




